                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION


H5G, LLC
                                                            Civil Action No. 19-cv-982
                        Plaintiff,

                v.

RAM GROUP, INC.
                        Defendant.


                                     JOINT RULE 26(F) REPORT

        Pursuant to Federal Rule of Civil Procedure 26(f), Civ. L.R. 16(a), and this Court’s

Notice regarding the Rule 16(b) Scheduling Conference, counsel for Plaintiff and Defendant met

and conferred by telephone on August 15, 2019 to discuss the nature of the case, a discovery

plan, and case schedule. The parties now submit this Joint Rule 26(f) Report.

I.      Nature of the Case (L.R. 16(a)(1)(A)).

        This case concerns authorship of clothing patterns. In a state court action filed by RAM

Group in Milwaukee County Circuit Court on December 10, 2018, RAM Group has alleged that

H5G received clothing patterns from RAM Group and used manufacturers other than RAM

Group to make clothing using the patterns received from RAM Group. The state court has ruled

that it is without jurisdiction to determine the authorship of clothing patterns used by H5G

because such claim is governed by U.S. copyright law. H5G filed this suit for a declaration of

authorship as it relates to clothing patterns it has used. Specifically, H5G alleges that it or its

predecessor in interest is at least a joint author in certain clothing patterns, under the U.S.

constitution and 17 U.S.C. § 201, and seeks a declaration from the Court to that effect.

II.     Contemplated Motions (L.R. 16(a)(1)(B)).



                                        1
          Case 2:19-cv-00982-JPS Filed 08/19/19 Page 1 of 6 Document 14
         Beyond Defendants’ Motion filed with the Court on August 1, 2019 (Dkt. 9), the parties

are not presently contemplating any other motions, but expect to file summary judgment motions

and other motions as the need arises.


III.     Proposed Discovery and Pretrial Schedule (L.R. 16(a)(1)(C)).

         The parties propose the following schedule:

                       Event                                Deadline Proposed by the Parties
 Deadline to exchange Initial Disclosures                            September 9, 2019
 pursuant to Rule 26(a)(1)
 Deadline to add additional parties and amend                        October 31, 2019
 pleadings without leave of the Court
 Deadline for the party bearing the burden of                          March 1, 2020
 proof to submit opening expert reports
 Deadline for rebuttal expert reports                                  April 1, 2020
 Deadline to complete all discovery (requests                           May 4, 2020
 to be served in time for responses to be served
 by this date)
 Deadline to file motions for summary                                  May 18, 2020
 judgment and other dispositive motions
 Final Pretrial Submissions (e.g., motions in                           July 1, 2020
 limine)
 Final Pretrial Conference                                             July 15, 2020
 Trial                                                         July 29, 2020 – July 31, 2020

IV.      Discovery Issues (L.R. 16(a)(1)(D)).

         A.      Protective Order

         The parties agree that entry of a protective order is appropriate for this case and will work

together to jointly submit a proposed protective order to the Court. The parties have entered into

an agreed protective order in a related case in Milwaukee County Circuit Court for the State of

Wisconsin and anticipate that the proposed protective order submitted to this Court will be

substantially similar, if not identical, to the protective order in that related case.


                                            2
              Case 2:19-cv-00982-JPS Filed 08/19/19 Page 2 of 6 Document 14
         B.      Likely Discovery Needed

         The parties anticipate discovery will be needed regarding at least the following issues:

                 (i) Identity of persons involved in the creation of original and modified versions

                    of the clothing patterns used by H5G to make or have made clothing articles;

                 (ii) Contributions of such persons in the creation of the clothing patterns used by

                    H5G to make or have made clothing articles;

                 (iii) Relationships of such persons to Plaintiff and/or Defendant;

                 (iv) Any sale, transfer, or assignment of ownership interests in the clothing

                    patterns used by H5G to make or have made clothing articles;

                 (iv) The contracts between the parties for design services and product fulfillment;

                    and

                 (v) Molbeck’s background in pattern creation and/or clothing design.



         C.      Modifications to Limits on Discovery Imposed by the Federal Rules

         The parties do not at this time propose any changes to discovery limits provided in the

Federal Rules of Civil Procedure or the Local Rules.

         D.      Attorney-Client Privilege / Attorney Work Product

         The parties agree that Federal Rule of Evidence 502 applies to the conduct of discovery

in this case. To that end, the parties respectfully request that the Court enter an Order stating that

Rule 502 applies in this case and in all proceedings in any other federal or state court in

accordance with Rule 502(d). Entry of this Order will constitute entry of such a Rule 502(d)

order.

         The parties further agree that any materials protected from discovery by the attorney-

client privilege or the attorney work product doctrine and created solely for the purposes of this


                                            3
              Case 2:19-cv-00982-JPS Filed 08/19/19 Page 3 of 6 Document 14
litigation, beginning as of December 10, 2018, do not need to be identified on a log of withheld

documents under Federal Rule of Civil Procedure 26(b)(5).

       E.      Discoverable Information

       The parties anticipate discovery on all claims and defenses, including all issues of

liability and damages. The parties do not believe limited or phased discovery would be time- or

cost-effective, or otherwise appropriate. The parties understand that the categories of information

discoverable for purposes of this action are as follows, which are exemplary and not limiting:

                   (a) email correspondence;

                   (b) electronic (i.e., computer readable) files on the parties’ respective servers;
                       and

                   (c) raw clothing material at H5G.

       Electronically stored information (ESI) production requests shall identify custodian,

search terms, and time frame. The parties shall cooperate to identify the proper custodians,

proper search terms, and proper timeframe.

       F.      Document Production Format

       The parties agree to produce documents (both digital information and hard copy) as

images, native files, and extracted text/OCR. The parties have been cooperating in the related

Wisconsin state court case and will continue to cooperate regarding reasonable production

demands and format. Generally, however, images are to be produced as single page TIFF files

including a filename reflecting its bates number (e.g., H5G00001.tif).

       The parties also agree that, for any documents that are not reasonably reviewable as an

image (such as Excel spreadsheets or audio or video files), the parties will produce such

documents in their native formats. Each party reserves the right to request native files for

documents that are difficult to view or understand after they have been produced in the format



                                          4
            Case 2:19-cv-00982-JPS Filed 08/19/19 Page 4 of 6 Document 14
specified herein or that contain potentially relevant embedded information, and such requests

will not be unreasonably denied.

       The parties are only obligated to provide the following electronic metadata for all ESI

produced, to the extent such electronic metadata exists: Custodian (if available), Email Subject,

From, To, CC, BCC, Date Sent, Filename, Title, Author, Date Created, Date Last Modified,

Extracted Text, MD5 Hash, File Extension.

       G.      Settlement (L.R. 16(a)(1)(F)).

       The parties have exchanged correspondence related to settlement in this litigation. The

parties are also engaged in separate litigation that has involved settlement negotiations that may

have related to claims in this litigation but the parties have not yet reached agreement. The

parties are open to mediation and will cooperate to coordinate same with the Court.



Dated: August 19, 2019

 H5G, LLC                                             RAM GROUP, INC.

 s/Garet K. Galster                                   s/Kelsey C. Boehm
 Garet K. Galster, Esq.                               Kelsey C. Boehm, Esq.
 Melissa A Spindler, Esq.                             Cynthia J. Rigsby, Esq.
 SMITH KEANE LLP                                      FOLEY & LARDNER LLP
 1130 James Dr.                                       777 E. Wisconsin Ave.
 Suite 104                                            Milwaukee, Wisconsin 53202
 Hartland, Wisconsin 53029                            414-319-7209 (phone)
 262-563-1438 (phone)                                 414-297-4900 (fax)
 262-563-1439 (fax)                                   kboehm@foley.com
 gkg@keaneip.com                                      crigsby@foley.com
 mas@keaneip.com


 Anthony K. Murdock
 Andrea L. Murdock
 MURDOCK LAW, S.C.
 4425 North Port Washington Road
 Suite 107
 Milwaukee, Wisconsin 53212


                                        5
          Case 2:19-cv-00982-JPS Filed 08/19/19 Page 5 of 6 Document 14
844-744-7529 (phone)
414-930-4468 (fax)
anthony@murdock-law.com
andrea@murdock-law.com




                                     6
       Case 2:19-cv-00982-JPS Filed 08/19/19 Page 6 of 6 Document 14
